Citation Nr: 0840408	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-06 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956 and from September 1956 to July 1974.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As to service connection for PTSD, the veteran claims to have 
witnessed certain stressful events during active duty that 
caused his currently-diagnosed PTSD.  

For instance, he stated that he assisted with the flight line 
and, in February 1956, he observed pictures of a bad aircraft 
carrier accident.  He further indicated that he was involved 
in an aircraft fire upon landing when he was stationed in 
Jacksonville, Florida, between September 1956 and May 1958.  
During this time, he also reported an underwater training 
exercise mishap where he had to be pulled from the water.  

He also identified having witnessed the death of a fellow 
soldier by "high voltage" in Norfolk, Virginia, while 
working on a ground radar CPS-9.  According to the statement 
by the veteran, this event happened between November 1958 and 
November 1960.  Additionally, during this same time period, 
he stated that an airplane he was supposed to have been 
flying on crashed.

Also, while stationed with the attack squadron in Cecil 
Field, Florida, from January 1971 to November 1972, the 
veteran reported that another man fell and died from an 
ejection seat accident.  With regard to an undated PTSD 
questionnaire, it appears that the man fell near him and that 
he witnessed the ejection-seat accident inside of the 
station's hanger. 

Some of the veteran's stressors are not the type that can be 
verified, such as a near-miss drowning or a near-miss 
airplane crash.  Moreover, certain stressors he referenced as 
occurring with a year or more time frame.  However, searches 
can only be conducted within a 60 day time frame.  Therefore, 
he should be asked to be specific, within a 60 days period, 
of potentially verifiable stressors (aircraft landing fire, 
deaths of fellow soldiers).  

If additional potentially verifiable evidence is forthcoming, 
the RO should attempt to verify the alleged stressors through 
all available sources, such as research of unit histories and 
contacting the U.S. Army and Joint Services Records Research 
Center (JSRRC).  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own person 
involvement during mortar attacks on the veteran's unit, is 
not necessary); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997) (independent evidence of the occurrence of a stressful 
event implies the veteran's personal exposure).  

Because the Board accepts the reference to a diagnosis of 
PTSD in the file, and an attempt to verify the alleged 
stressors has yet to be made, such stressor development must 
be attempted in furtherance of the claim.  However, if any of 
the stressors are verified, an examination would be necessary 
in order to determine if the veteran has a valid diagnosis of 
PTSD that conforms to the DSM-IV criteria.  

Next, with respect to the veteran's claim for TDIU, the Board 
recognizes that this issue inextricably intertwined with the 
issue of PTSD stressor verification that is undergoing 
further development.  Therefore, this issue must be deferred 
pending completion of the PTSD stressor development.
 
However, as the veteran has maintained that he is unable to 
work due to his service-connected disabilities, the Board 
finds that an opinion is also required regarding his 
unemployability.  Specifically, after the RO has proceeded to 
develop the veteran's identified PTSD stressors, an 
examination and opinion is required to determine, to the 
extent possible, that his service-connected disabilities 
preclude substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the Memphis VA Medical Center for 
the period from December 2006 to the 
present.

2.  The RO should request the veteran to 
provide a comprehensive, detailed 
statement of any further information he 
is able to recall regarding the 
occurrence of claimed stressors, 
including dates (within a 60 day time 
frame), locations, and identification of 
the unit he was associated with, names of 
individuals involved, and any other 
information that may assist in verifying 
that the events described occurred. 

He should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressors and that, absent specificity, 
an adequate search for verifying 
information cannot be conducted.

3.  Only if specific incidents and dates 
capable of verification are provided, the 
RO should then attempt to verify with the 
JSRRC the identified stressors and obtain 
unit histories for the applicable time 
periods.  

If the RO determines that specific 
information has not been provided and 
that a search by JSRRC is not possible, 
that should be noted in the file.

4.  If and only if a stressor event is 
verified, then an examination should be 
scheduled.  The examiner should state 
whether the veteran has a diagnosis of 
PTSD that conforms to DSM-IV based on an 
in-service stressor.  

The VA examiner should provide an opinion 
as to whether it is at least as likely 
than not that any current diagnosis is 
causally related to any reported in-
service stressor.  

The examiner is to presume that all of 
the claimed stressors occurred as 
reported.  Any opinion offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.  

The examiner is also requested to enter 
an opinion as to whether the veteran's 
service-connected disabilities are so 
severe as to preclude substantially 
gainful employment. 

5.  Upon completion of the above, 
readjudicate the issues of service 
connection for PTSD and for entitlement 
to TDIU on the merits and consider all 
evidence received since issuance of the 
supplemental statement of the case.  

If any benefit sought on appeal remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

